w‘“"

Case 1:18-cr-00087-SPW Document 39

COLIN M. RUBICH

Assistant U.S. Attorney

U.S. Attorney’s Off”lce

2601 Second Ave. N., Ste. 3200
Billings, MT 59101

Phone: (406) 247-4684

Fax: (406) 657-6989

E-mail: Colin.Rubich@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITEI) STATES OF AMERICA

Filed 11/29/18 Page 1 of 9

FILED

NOV 29 2018

Qlerk, U.S. Courts
Dlstrict Of Montana
Bil|ings Divisicn

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRlCT ()F MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 18-87-BLG-SPW
Plaintiff, PLEA AG REEMENT
vs.
JOHN ALLEN WAGNER,
Defendant.

 

 

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the United

States of America, represented by Colin M. Rubich, Assistant United States

Attorney for the District of Montana, and the defendant, John Allen Wagner, and

the defendant’S attorney, Lisa Bazant, have agreed upon the following

1. Scope: This plea agreement is between the United States Attorney’S

Ofi`lce for the District of Montana and the defendant lt does not bind any Other

£&?. §a_ z\\v_e \>3>
AUS DEF ATTY bare

Page l

Case 1:18-cr-00087-SPW Document 39 Filed 11/29/18 Page 2 of 9

federal, state, or local prosecuting, administrative, or regulatory authority, or the
United States Probation Office.

2. Charges: The defendant agrees to plead guilty to counts II and lll of
the superseding indictment Count II charges the crime of possession of
methamphetamine with intent to distribute, in violation of 21 U.S.C. § 84I(a)(l).
Count II carries a mandatory minimum 10 years to life imprisonment, a
310,000,000 fine, at least five years supervised release, and a 3100 special
assessment Count Ill charges the crime of possession of a firearm in furtherance
of a drug trafficking crime, in violation of 18 U.S.C. § 924(0)(1)(A)(i). Count IlI
carries a mandatory minimum five years to life imprisonment, consecutive to any
other sentence, a $250,000 fine, five years supervised release, and a $100 special
assessment

At the time of sentencing, the United States will move to dismiss count l and
lV-V of the superseding indictment

3. Nature of the Agreement: The parties agree that this plea agreement
Will be governed by Rule ll(c)(l)(A) and (B), Federal Rules of Criminal
Procedure. The defendant acknowledges that the agreement Will be fulfilled
provided the United States: a) moves to dismiss, and the Court agrees to dismiss
count I and IV-V of the superseding indictment, and does not pursue other charges

against the defendant; and b) makes the recommendations provided below. The

Ell j §%_ti\zal_\%

"\
AUsP/DEF ATTY Daie Pagez

Case 1:18-cr-00087-SPW Document 39 Filed 11/29/18 Page 3 of 9

defendant understands that if the agreement is accepted by the Court, and counts l
and IV-V of the superseding indictment are dismissed, there will not be an
automatic right to withdraw the plea even if the Court does not accept or follow the
recommendations made by the United States.

4. Admission of Guilt: The defendant will plead guilty because the
defendant is guilty of the charges contained in counts ll and Ill of the superseding
indictment ln pleading guilty to count Il, the defendant acknowledges that:

First, the defendant knowingly possessed 500 grams or more of a substance
containing a detectable amount of methamphetamine; and

Second, the defendant possessed the methamphetamine with the intent to
distribute it to another person.

In pleading guilty to count Ill, the defendant acknowledges that:

First, the defendant committed the drug trafficking crime as charged in
count ll of the superseding indictment;

Second, the defendant knowingly possessed a firearm; and

Third, the defendant possessed the firearm in furtherance of said drug
trafficking crime.

5. Waiver of Rights by Plea:
(a) The government has a right to use against the defendant, in a
prosecution for perjury or false statement, any statement given under oath during

the plea colloquy.

_C"L s

AUS DEF ATTY Date Page 3

Case 1:18-cr-00087-SPW Document 39 Filed 11/29/18 Page 4 of 9

(b) The defendant has the right to plead not guilty or to persist in a
plea of not guilty.

(c) The defendant has the right to ajury trial unless, by written
waiver, the defendant consents to a non-jury trial. The United States must also
consent and the Court must approve a non-jury trial.

(d) The defendant has the right to be represented by counsel and, if
nccessary, have the Court appoint counsel at trial and at every other stage of these
proceedings

(e) lfthe trial is ajury trial, the jury would be composed of 12
laypersons selected at random. The defendant and the defendant’s attorney would
have a say in who the jurors would be by removing prospective jurors for cause
where actual bias or other disqualification is shown, or without cause by exercising
peremptory challenges The jury would have to agree unanimously before it could
return a verdict of either guilty or not guilty. The jury would be instructed that the
defendant is presumed innocent, and that it could not convict unless, after hearing
all the evidence, it was persuaded of` the defendant’s guilt beyond a reasonable
doubt.

(f) lf the trial is held by thejudge without ajury, the judge would
find the facts and determine, after hearing all of the evidence, whether or not the

judge was persuaded of the defendant’s guilt beyond a reasonable doubt.

eng E/ \ .
AUS DEF ATTY Date Page 4

Case 1:18-cr-00087-SPW Document 39 Filed 11/29/18 Page 5 ot 9

(g) At a trial, whether by ajury or ajudge, the United States would
be required to present its witnesses and other evidence against the defendant The
defendant would be able to confront those government witnesses and the
defendant’s attorney would be able to cross-examine them. ln turn, the defendant
could present witnesses and other evidence. lf the witnesses for the defendant
would not appear voluntarily, their appearance could be mandated through the
subpoena power of the Court

(h) At a trial, there is a privilege against self-incrimination so that
the defendant could decline to testify and no inference of guilt could be drawn
from the refusal to testify. Or the defendant could exercise the choice to testify.

(i) lf convicted, and within 14 days of the entry of the ludgment
and Commitment, the defendant would have the right to appeal the conviction to
the Ninth Circuit Court of Appeals for review to determine if any errors were made
that would entitle the defendant to reversal of the conviction.

(j) The defendant has a right to have the district court conduct the
change of plea hearing required by Rule ll, F ederal Rules of Criminal Procedure.
By execution of this agreement, the defendant waives that right and agrees to hold
that hearing before, and allow the Rule ll colloquy to be conducted by, the U.S.

Magistrate Judge, if necessary.

Can v - ig
AUsaK DEF ATTY pate Page 5

 

Case 1:18-cr-00087-SPW Document 39 Filed 11/29/18 Page 6 ot 9

(k) lf convicted in this matter, a defendant who is not a citizen of
the United States may be removed from the United States, denied citizenship, and
denied admission to the United States in the future.

The defendant understands that by pleading guilty pursuant to this
agreement the defendant is waiving all of the rights set forth in this paragraph.
The defendant’s attorney has explained those rights and the consequences of
waiving those rights.

6. Recommendations: The United States will recommend that the
defendant be given three points for acceptance of responsibility if appropriate
under the Guidelines unless the defendant is found to have obstructedjustice prior
to sentencing, USSG §3Cl.l , or acted in anyway inconsistent with acceptance of
responsibility The parties reserve the right to make any other arguments at the
time of sentencing The defendant understands that the Court is not bound by any
of the parties’ recommendations

7. Sentencing Guidelines: Although advisory, the parties agree that the
U.S. Sentencing Guidelines must be applied, and a calculation determined, as part
of the protocol of sentencing to determine what sentence will be reasonable

8. Waiver of Appeal of the Sentence - Conditional: The defendant
understands that the law provides a right to appeal and collaterally attack the

sentence imposed in this case. 18 U.S.C. § 3742(a); 28 U.S.C. §§ 2241, 2255. The

_CAmQ_-. 'L= \
AUS DEF ATTY Date Page6

Case 1:18-cr-00087-SPW Document 39 Filed 11/29/18 Page 7 ot 9

prosecution has a comparable right of appeal. 18 U.S.C. § 3742(b). By this
agreement the defendant waives the right to appeal or collaterally attack any aspect
of the sentence, including conditions of probation or supervised release, if the
sentence imposed is within or below the guideline range calculated by the Court,
regardless of whether the defendant agrees with that range. This waiver includes
challenges to the constitutionality of any statute of conviction and arguments that
the admitted conduct does not fall within any statute of conviction. This waiver
does not prohibit the right to pursue a collateral challenge alleging ineffective
assistance of counsel. The United States waives its right to appeal any aspect of
the sentence if the sentence imposed is within or above the guideline range
calculated by the Court

9. Loss of Federal Benefits: The defendant acknowledges that, based
on the plea of guilty to a federal controlled substances crime, the defendant is no
longer eligible for assistance under any state program funded under Part A of Title
lV of the Social Security Act or benefits under the Food Starnp Act. 21 U.S.C. §
862a. The Court may also deny the defendant eligibility to participate in any
federal grant, contract, loan, professional license, or commercial license. 21
U.S.C. § 862.

10. Voluntary Plea: The defendant and the defendant’s attorney

acknowledge that no threats, promises, or representations have been made to

C_AL._ ' '- \\
AU DEF ATTY Date Page 7

Case 1:18-cr-00087-SPW Document 39 Filed 11/29/18 Page 8 ot 9

induce the defendant to plead guilty, and that this agreement is freely and
voluntarily endorsed by the parties.

11. Detention/Release After Plea: Pursuant to 18 U.S.C. § 3143(a)(2),
the defendant acknowledges that the defendant will be detained upon conviction
unless (A)(i) the Court finds there is a substantial likelihood that a motion for
acquittal or new trial will be granted or (ii) this agreement provides that the United
States will recommend that no sentence of imprisonment be imposed and (B) the
Court finds, by clear and convincing evidence, that the defendant is not likely to
flee or pose a danger to any other person or the community. Then, if exceptional
circumstances exist, the defendant may be released upon conditions.

12. Breach: lf the defendant breaches the terms of this agreement or
commits any new criminal offenses between signing this agreement and
sentencing, the U.S. Attorney’s Office is relieved of its obligations under this
agreement, but the defendant may not withdraw the guilty plea.

13. Entire Agreement: Any statements or representations made by the
United States, the defendant, or defense counsel prior to the full execution of this
plea agreement are superseded by this plea agreement No promises or
representations have been made by the United States except as set forth in writing

in this plea agreement This plea agreement constitutes the entire agreement

rig §§ M_ell l
AU DEF ATTY Date Page 8

Case 1:18-cr-00087-SPW Document 39 Filed 11/29/18 Page 9 ot 9

between the parties. Any term or condition which is not expressly stated as part of

this plea agreement is not to be considered part of the agreement

fails
A

DEF

ATTY

\
Date

KURT G. ALME
United States Attorney

//”/%¢

co’LiN M.(RUBiCH
Assistant U. S. Attorney

/(_/`/`

JOHN ALLEN WAGNER
Defenda\i

t
Date: ij 2‘1\|‘->il
LisAW

Defense Counsel
Date: 2;

l&

Page 9

